Citation Nr: 0619498	
Decision Date: 07/05/06    Archive Date: 07/13/06	

DOCKET NO.  03-33 504	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.   

2.  Entitlement to service connection for a left knee 
disorder.   

3.  Entitlement to service connection for hypertension.   

4.  Entitlement to an increased evaluation for pes planus, 
currently evaluated at 10 percent.   

5.  Entitlement to an increased evaluation for a lumbosacral 
strain, currently evaluated at 10 percent.   

6.  Entitlement to an increased (compensable) evaluation for 
a cervical strain.   

7.  Entitlement to an increased (compensable) evaluation for 
epidermal phytosis of the feet.   

8.  Entitlement to an increased (compensable) evaluation for 
pseudofolliculitis barbae.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, that denied the benefits sought on 
appeal.  The veteran had active service from February 1977 to 
February 1981.  

The issues of entitlement to service connection for right and 
left knee disorders, and entitlement to an evaluation in 
excess of 10 percent for a lumbar strain, an increased 
(compensable) evaluation for epidermal phytosis of the feet 
and an increased (compensable) evaluation for 
pseudofolliculitis barbae will be addressed in the REMAND 
portion of this decision.  





FINDINGS OF FACT

1.  Hypertension was not manifested during service or within 
one year of separation from service, and is not shown to be 
causally or etiologically related to service.  

2.  The veteran's bilateral pes planus is not shown to be 
severe with objective evidence of marked deformity, pain on 
manipulation and use accentuated, indications of swelling on 
use with characteristic callosities.  

3.  The cervical strain is productive of no more than slight 
limitation of motion of the cervical spine and is not shown 
to be productive of limitation of forward flexion of the 
cervical spine of more than 15 degrees, but not more than 30 
degrees or combined range of motion of the cervical spine not 
greater than 170 degrees, or muscle spasm or guarding severe 
enough to result in abnormal spinal contour.  


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for hypertension are not met.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1131, 1137, 1154, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2005).  

2.  The criteria for an evaluation in excess of 10 percent 
for pes planus have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40-
4.46, 4.71a, Diagnostic Code 5276 (2005).  

3.  The criteria for a 10 percent evaluation for a cervical 
strain have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40-4.46, 4.71a, 
Diagnostic Codes 5290 and 5237 (2002-2005).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).  The notification obligation in 
this case was accomplished by way of a letters from the RO to 
the veteran dated in January 2003, January 2004 and February 
2005.  

While this notice does not provide any information concerning 
the evaluation or the effective date that could be assigned 
should service connection be granted, or the effective date 
of any increased evaluation granted by this decision, Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), since this decision 
affirms the RO's denial of service connection, the veteran is 
not prejudiced by the failure to provide him that further 
information.  As for the increased evaluation granted by this 
decision, the veteran will have an opportunity to express 
disagreement with the effective date assigned by the RO in 
effectuating this decision.  Therefore, the veteran is not 
prejudiced by the failure to provide him that further 
information.

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The veteran and his representative have been kept appraised 
of the RO's actions in this case by way of the Statement of 
the Case and the Supplemental Statements of the Case, and 
been informed of the evidence considered in the case, the 
pertinent laws and regulations and a rationale for the 
decision reached in denying the claims.  The veteran and his 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and have not argued that any error 
or deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced him in the adjudication of his 
claims.  Therefore, the Board finds that duty to notify and 
duty to assist have been satisfied and will proceed to the 
merits of the veteran's claims.



Service Connection for Hypertension

The veteran's service medical records contain no evidence of 
complaints, treatment or a diagnosis of hypertension during 
service.  Similarly, VA medical records, while showing the 
veteran is currently being treated for hypertension, do not 
show that hypertension was manifested within one year of 
separation from service.  A VA examination performed in April 
1981 contained no evidence of hypertension.  While a VA 
medical record dated in February 1984 showed the veteran's 
blood pressure was recorded as 130/100 and a VA examination 
performed in June 1988 showed the veteran's blood pressure 
was recorded as 126/90, neither medical record diagnosed the 
veteran as having hypertension.  In any event, both records 
were dated more than one year following the veteran's 
February 1981 separation from service.  Although hypertension 
is a disorder presumptively linked to military service, the 
presumption is applicable only if the disorder manifested to 
a compensable degree within one year after service. 38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The record also contains no competent medical evidence that 
the veteran's currently diagnosed hypertension is in any way 
related to service.  In the absence of competent medical 
evidence demonstrating a relationship between the veteran's 
currently diagnosed hypertension and service, service 
connection is not warranted.  

The veteran was advised of the need to submit medical 
evidence demonstrating a nexus between a current disability 
and service by way of correspondence from the RO to him, but 
he failed to do so.  A claimant has the responsibility to 
present and support a claim for benefits under laws 
administered by the VA, 38 U.S.C.A. § 5107(a), and the 
veteran was clearly advised of the need to submit medical 
evidence of a relationship between his current hypertension 
and an injury, disease or event in service.  While the 
veteran is clearly of the opinion that his current 
hypertension is related to service, as a lay person, the 
veteran is not competent to offer an opinion that requires 
specialized training, such as the etiology of a medical 
disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Accordingly, the Board concludes that service 
connection for hypertension is not established in the absence 
of competent medical evidence demonstrating a relationship 
between a current disorder and service. 


Increased Rating Claims

The veteran essentially contends that the current evaluations 
assigned for his pes planus and cervical spine disabilities 
do not accurately reflect the severity of those disabilities.  
Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in civilian 
life.  Generally, the degree of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity to the several grades of disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate Diagnostic 
Codes identify the various disabilities and the criteria for 
specific ratings.  If two disability evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the veteran.  
38 C.F.R. § 4.3.  

While the veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is a present level of 
disability that is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  In addition, in evaluating 
disabilities of the musculoskeletal system, it is necessary 
to consider, along with the schedular criteria, functional 
loss due to flare-ups of pain, fatigability, incoordination, 
pain on movement and weakness.  38 C.F.R. §§ 4.4, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).   


Evaluation of Pes Planus

Historically, a rating decision dated in June 1988 granted 
service connection for pes planus.  That rating decision 
assigned a 10 percent evaluation under Diagnostic Code 5276.  
That evaluation has remained in effect since it was initially 
assigned.  

Under Diagnostic Code 5276, a 10 percent evaluation is for 
assignment for moderate pes planus.  The next higher 
evaluation for bilateral pes planus is a 30 percent 
evaluation for severe pes planus.  The schedular criteria 
contemplate findings for severe pes planus of objective 
evidence of marked deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, indications of 
swelling on use with characteristic callosities.  

The evidence for consideration consists of VA outpatient 
treatment records, as well as the findings of a January 2003 
VA examination.  The VA treatment records show that the 
veteran was seen for complaints of pain associated with his 
feet, but those records contain no evidence of marked 
deformity, indications of swelling on use or characteristic 
callosities.  The VA examination performed in January 2003 
disclosed that at the time of the examination the veteran had 
no specific complaints of pain in his feet.  There was some 
weakness in his left foot which the examiner attributed to 
radiculopathy from a herniated disc in the lumbar spine.  On 
physical examination, there was no evidence of any lesions.  
Upon weight-bearing stance, the veteran had a normal posture 
of the feet with no pes planovalgus deformity.  Following the 
examination, the examiner indicated that there was a normal 
examination of the foot with the exception of a fungal 
infection that was resolving with oral antifungal treatment.  

Based on this record, the Board finds that the veteran does 
not more nearly meet the criteria for the next higher 
30 percent evaluation for bilateral pes planus.  The VA 
treatment records and examination report do not demonstrate 
that the veteran has severe pes planus with evidence of a 
marked deformity, nor are there any indications of swelling 
on use or characteristic callosities associated with the 
veteran's disability.  While it is possible that the veteran 
may have pain on manipulation and use, the Board finds that 
the absence of other clinical findings contemplated in the 
schedular criteria for the next higher evaluation indicates 
that the veteran more nearly meets the criteria for a 
moderate pes planus, which includes pain on manipulation and 
use of the feet.  Therefore, a higher evaluation for pes 
planus is not warranted.  

Evaluation of Cervical Strain

A rating decision dated in June 1981 granted service 
connection for a cervical strain.  That rating decision 
assigned a noncompensable evaluation under 38 C.F.R. § 4.71a, 
Diagnostic Code 5290.  

Under the criteria in effect when the veteran filed his 
claim, a 20 percent evaluation was for assignment with 
evidence of slight limitation of motion of the cervical 
spine, a 20 percent evaluation for moderate limitation of 
motion and a 30 percent evaluation for severe limitation of 
motion of the cervical spine.  38 C.F.R. § 4.71a, Diagnostic 
Code 5290.  

During the course of appeal, the schedular criteria used to 
evaluate cervical strains were revised and amended effective 
September 26, 2003.  As of that date, a 10 percent evaluation 
contemplated forward flexion of the cervical spine greater 
than 30 degrees, but not greater than 40 degrees; a combined 
range of motion of the cervical spine greater than 
170 degrees, but not greater than 335 degrees; or muscle 
spasm, guarding or localized tenderness not resulting in 
abnormal spinal contour.  A 20 percent evaluation 
contemplates findings of forward flexion of the cervical 
spine greater than 15 degrees, but not greater than 
30 degrees; the combined range of motion of the cervical 
spine not greater than 170 degrees; or muscle spasm or 
guarding severe enough to result in abnormal spinal contour 
such as scoliosis, reversed lordosis or abnormal kyphosis.  
38 C.F.R. § 4.71a, Diagnostic Code 5237.  A note following 
the schedular criteria indicates that, for VA compensation 
purposes, normal forward flexion of the cervical spine is 
from 0 to 45 degrees, extension from 0 to 45 degrees, left 
and right lateroflexion from 0 to 45 degrees and left and 
right lateral rotation from 0 to 80 degrees.  The normal 
combined range of motion of the cervical spine is 
340 degrees.  

The evidence for consideration consists of VA outpatient 
treatment records and the report of a VA examination 
performed in January 2003.  While the VA outpatient treatment 
records may contain complaints of neck pain, they do not 
contain the specific clinical findings necessary to evaluate 
the veteran's disability in terms of the range of motion of 
the cervical spine.  As such, the VA examination performed in 
January 2003 has the greatest probative value in assigning an 
evaluation for the veteran's cervical strain.  

The January 2003 VA examination indicated that physical 
examination of the neck showed no reflex, sensory or motor 
deficits.  The examiner also indicated that there was no 
weakness.  The range of motion of the cervical spine was 
70 degrees of right and left rotation, 35 degrees of flexion 
and 35 degrees of extension.  

The veteran has demonstrated that he has slight limitation of 
motion, thereby warranting the assignment of a 10 percent 
evaluation under the criteria in effect when the veteran 
filed his claim.  However, the evidence does not demonstrate 
that the veteran has moderate limitation of motion under the 
criteria in effect prior to September 2003, or that he has a 
requisite limitation of motion to warrant a 20 percent 
evaluation under the criteria that became effective in 
September 2003.  The VA examination showed the veteran lacked 
10 degrees of both right and left rotation and 10 degrees of 
flexion and extension.  Nor was there any indication of 
muscle spasm or guarding resulting in abnormal spinal 
contours.  

Therefore, while the evidence demonstrates an entitlement to 
a 10 percent evaluation for slight limitation of cervical 
spine motion, the evidence does not demonstrate that the 
veteran has moderate limitation of motion or the criteria 
contemplated for a 20 percent evaluation under the criteria 
effective in September 2003.  And while the veteran did 
demonstrate limitation of motion at the time of the VA 
examination, there was no indication of any functional loss 
due to flare-ups of pain, fatigability, incoordination, pain 
on movement or weakness to warrant an evaluation in excess of 
the 10 percent evaluation assigned by this decision.  
38 C.F.R. §§ 4.44, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 
206-7 (1995).  Therefore, an evaluation in excess of 
10 percent is not shown to be warranted.  

ORDER

Service connection for hypertension is denied.  

An evaluation in excess of 10 percent for pes planus is 
denied.  

Subject to the provisions governing the award of monetary 
benefits, a 10 percent evaluation for a cervical strain is 
granted.  


REMAND

The claims for service connection for right and left knee 
disorders, and entitlement to an evaluation in excess of 
10 percent for a lumbar strain, an increased (compensable) 
evaluation for epidermal phytosis of the feet and an 
increased (compensable) evaluation for pseudofolliculitis 
barbae, require further evidentiary development prior to 
final appellate review.  

With respect to the claim for service connection for right 
and left knee disorders, a review shows that a service 
medical record dated in May 1979 shows the veteran was 
involved in a motor vehicle accident in which he sustained 
minor lacerations to both knees.  While those lacerations do 
not appear to have required significant treatment during 
service, a private medical record dated in April 1984 
indicated that physical examination disclose the presence of 
crepitus in both knees, greater on the left and that the 
final diagnosis following the examination was a contusion of 
the right knee with chondromalacia of the patella and 
"preexisting arthritis exacerbated by contusion."  Given the 
presence of some injury to the knees during service, the 
presence of arthritis approximately three years following 
separation from service in a 25-year-old individual, and 
arthritis that is described as preexisting, a medical 
question is presented that is best answered by a competent 
medical opinion.  


With respect to the veteran's claim for an increased 
evaluation for his lumbar strain, the Board notes that, in 
denying the veteran's claim in the February 2003 rating 
decision, the RO indicated that all evidence of treatment was 
after a March 2001 motor vehicle accident and that the 
veteran's lumbar spine disability was worsened as a result of 
that accident.  While the RO went on to explain that there 
was no evidence that a bulging disc, a herniated disc or 
radiculopathy preexisted the accident, and that although 
there was evidence that the lumbar spine disability had 
worsened, the evidence showed that it was due to an 
intercurrent injury, not the natural progression of the 
disorder.  

However, records pertaining to a hospitalization of the 
veteran in July and August 1980 when the veteran was treated 
for complaints of lumbosacral pain, he reported that pain 
occasionally radiated into the right leg.  Also, following a 
VA examination performed in April 1981, the pertinent 
impression was chronic low back pain with some radiation 
towards the right thigh.  Given this evidence, a medical 
question has been presented, and VA may not rely upon its own 
unsubstantiated medical opinion.  Allday v. Brown, 7 Vet. 
App. 517 (1995); Colvin v. Derwinski, 1 Vet. App. 171 (1991).   

With respect to the claims for increased evaluations for 
pseudofolliculitis barbae and epidermal phytosis of the feet, 
the Board observes that both disabilities involve the skin, 
but the January 2003 VA examination was an orthopedic-type 
examination of the feet and the examination concluded simply 
that the veteran had onychomycosis that was resolving with 
oral antifungal treatment.  However, this disability is 
evaluated as for scars or dermatitis depending upon the 
predominant disability, and a compensable evaluation could be 
assigned if the disability was evaluated as dermatitis if the 
veteran required intermittent systemic therapy such as 
corticosteroids or other immunosuppressant drugs.  It is not 
clear from the examination report the type of therapy the 
veteran was receiving.  

The veteran was also afforded a VA skin diseases examination 
in September 2004, but that examination appears to have 
inconsistent clinical findings.  For example, the physical 
examination of the face for pseudofolliculitis barbae noted 
the presence of cystic lesions and pitted scars, but 
concluded that there was no disfigurement.  In addition, it 
is not clear whether the predominant disability with respect 
to the pseudofolliculitis barbae is disfiguring scars of the 
head, face or neck and to be evaluated under Diagnostic 
Code 7800 or dermatitis and evaluated under Diagnostic 
Code 7806.  See 38 C.F.R. § 4.118, Diagnostic Code 7813.  
This is significant because different criteria are utilized 
in assigning evaluations for this disability.  Therefore, 
further clinical findings are necessary to evaluate these 
disabilities.  

This case is therefore REMANDED to the RO via the Appeals 
Management Center in Washington, D.C., and the veteran will 
be notified when further action on his part is necessary.  
The following actions are required:  

1.  The veteran should be contacted and 
asked whether he has received treatment 
for his knees, back, feet or face since 
March 2005, and if so, the RO should 
obtain and associate those treatment 
records with the claims file.  

2.  The veteran should be afforded an 
examination of his knees to ascertain the 
nature and etiology of any disorders that 
may be present, and an examination of his 
back to ascertain the nature and etiology 
of any back disorder beyond the 
service-connected lumbar strain and the 
severity and manifestations of the 
service-connected lumbar spine 
disability.  Any and all indicated 
evaluations, studies and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records 
associated with the claims file, 
particularly service medical records and 
medical records dated shortly following 
separation from service and offer 
comments and an opinion as to whether any 
currently diagnosed right and/or left 
knee disorders are causally or 
etiologically related to symptomatology 
shown in the veteran's service medical 
records, including the May 1959 motor 
vehicle accident in which the veteran 
sustained lacerations of his knees.  With 
respect to the back, the examiner is 
requested to review the veteran's service 
medical records, as well as post service 
VA medical records, particularly service 
medical reports and the report of the 
April 1981 VA examination which described 
radiating back pain and offer comments 
and an opinion as to whether any disc 
disease the veteran currently has is 
causally or etiologically related to his 
service-connected lumbar strain or to an 
intercurrent, post service motor vehicle 
accident.  A clear rationale for all 
opinions would be helpful and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the veterans 
claims file, or in the alternative, the 
claims file, must be made available to 
the examiner for a review in connection 
with the examination.  

3.  The veteran should be afforded an 
examination of the skin of his face and 
feet to ascertain the severity and 
manifestations of those disabilities.  
Any and all indicated evaluations, 
studies and tests deemed necessary should 
be accomplished, and complaints and 
clinical findings should be reported in 
detail.  With respect to both of the 
service-connected disabilities of the 
face and feet, the examiner should 
comment upon whether scarring or a 
dermatitis-like disability represents the 
predominant disability for evaluation 
purposes.  If the pseudofolliculitis 
barbae is most appropriately 
characterized as scarring of the head, 
face or neck, the examiner should comment 
on the presence or absence of the eight 
characteristics of disfigurement listed 
under Diagnostic Code 7800.  If the 
disability is more closely analogous to a 
dermatitis- or eczema-type disability, 
the examiner should comment on whether 
the veteran utilizes systemic therapy 
such as corticosteroids or other 
immunosuppressant drugs and the frequency 
of that therapy and the percentage 
involvement of the entire body and the 
percentage involved of the exposed area.  
A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the veteran's 
claims file, or in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination.  

When the development requested has been completed, the case 
should again be reviewed by the RO with the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.  

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required until the 
veteran is notified.  


	                     
______________________________________________
	Vito A. Clementi
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


